Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 13, 2018

                          No. 04-18-00478-CR & 04-18-00479-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                Miguel Marco MELENDEZ,
                                        Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 6467 & 6468
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER

      The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief is
deemed filed.




                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court